*64OPINION OF THE COURT
Memorandum.
Judgment unanimously modified by vacating the award in favor of plaintiff against Arthur Morrison and, as so modified, affirmed without costs.
 The plaintiff commenced the instant small claims action against defendant to recover for property damage sustained to her vehicle as a result of a collision which occurred between her vehicle and the defendant’s vehicle. The defendant interposed an answer wherein she denied any liability and counterclaimed for damages to her vehicle. Plaintiff moved for summary judgment and the motion was granted resulting in the aforesaid judgment being entered in plaintiff’s favor. The lower court also awarded plaintiff costs against defendant’s attorney (the appellant) pursuant to CPLR 8303-a. On appeal, Arthur Morrison raises issues concerning the award in favor of plaintiff as against defendant. However, he has no standing to raise said issues and no appeal has been taken by defendant. With respect to his contentions concerning the award pursuant to CPLR 8303-a, there is no indication that he acted in bad faith and therefore the lower court erred in awarding judgment as against him.
DiPaola, P. J., Stark and Collins, JJ., concur.